Citation Nr: 0604496	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

 
THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for post-
traumatic stress disorder.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The Board denied service connection for post-traumatic 
stress disorder (PTSD) in September 1986.  The veteran 
received notice of that decision and did not appeal.

2.  In May 1996, the RO denied the veteran's request to 
reopen the claim of service connection for PTSD.  The veteran 
received notice of that decision and did not appeal.

3.  Evidence obtained since the RO's May 1996 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not duplicative and/or cumulative, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied the veteran's 
request to reopen the issue of entitlement to service 
connection for PTSD in May 1996 is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The issue of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA satisfied the 
duties to notify and assist required under that Act.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Furthermore, given the favorable nature of the Board's 
decision, any deficiency of notice or assistance does not 
prejudice the veteran in proceeding with this appeal.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  Service connection for PTSD 
is established with medical evidence of a diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor occurred, and medical evidence of a link between 
current symptoms and an in-service stressor.  See 38 C.F.R. § 
3.304(f).  Corroborating evidence cannot consist solely of 
the veteran's lay testimony or after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Corroborating 
evidence of an in-service personal assault may include 
evidence from sources other than the veteran's service 
records, including law enforcement records, lay statements, 
and mental health counseling records.  Evidence of behavior 
changes following the claimed assault may also constitute 
credible supporting evidence of the stressor.  See 38 C.F.R. 
§ 3.304(f)(3).

In September 1986, the Board denied entitlement to service 
connection for PTSD because the record contained neither a 
decisive diagnosis of PTSD nor sufficient corroborating 
evidence of in-service stressors.  The veteran was given 
notice of that decision but did not appeal, and it became 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In May 
1996, the RO denied the veteran's request to reopen the claim 
because there was no new and material evidence of a confirmed 
diagnosis of PTSD or corroborating evidence of the veteran's 
alleged in-service stressors.  The veteran was given notice 
of that decision and his appellate rights but did not appeal, 
and that decision is final.  See 38 U.S.C.A.. § 7105(c); 38 
C.F.R. § 20.1103.  In a May 2002 rating decision, the RO 
again denied the veteran's request to reopen because there 
was no new and material medical evidence of a diagnosis of 
PTSD.  In a November 2002 rating decision, the RO denied the 
veteran's request to reopen because, although the evidence 
showed that the veteran had been diagnosed as having PTSD, 
there was no new and material corroborating evidence of in-
service stressors.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence is evidence not 
previously submitted to agency decisionmakers that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the Board's September 1986 decision, the 
record included the veteran's description of potential in-
service stressors.  First, the veteran alleged that, in 
November 1963, he was deliberately struck in the jaw with a 
truck stake and was abandoned by his shipmates after he lost 
consciousness.  He averred that for fourteen hours he was not 
adequately treated for the resultant jaw, teeth, gum, and 
neck injuries.  The veteran's service medical records showed 
that he was treated for a compound fracture of his mandible 
and facial lacerations sustained during that attack.  

Second, the veteran stated that in March 1964 he and his 
shipmates were on a beach in Guam when the force of a tidal 
wave lifted them off the ground and pushed them against a 
coral wall.  He averred that he and his companions sustained 
serious injuries, and he believed that one shipmate died.  
The ship's deck log book contained a notation that the ship 
was placed on seismic wave alert in March 1964; however, in a 
November 1985 letter to the RO, the Department of the Army 
noted that the ship and Naval Station logs did not reference 
a tidal wave on that date.  The letter additionally indicated 
that seismic alert is merely a precautionary measure, and 
that additional action is ordered if there is sufficient 
alarm of an impending emergency.  The Department also found 
that the veteran's shipmate who was allegedly killed during 
that accident was assigned to the Armed Forces Police on a 
date after the date of the alleged tidal wave.  The veteran's 
service medical records contained no indication that the 
veteran sought treatment for injuries related to that 
incident.

Third, the veteran maintained that he participated in at 
least five repair missions in Vietnam, during which he had 
accidents because he was improperly trained.  He also alleged 
that he was involved in direct enemy combat during one 
mission in 1965, as a result of which he was seriously 
injured and all his team members were killed.  He 
additionally averred that he was taunted by a Marine squad 
about ambushes, booby-traps, kidnapping, and torture, dangers 
that he was particularly susceptible to because, as a 
microwave and radio relay equipment repair specialist, he 
carried heavy and visual equipment.  In November 1984, the 
National Personnel Records Center indicated that the veteran 
did not serve with a unit or vessel in Vietnam.  The 
veteran's service medical records contained no indication 
that he sought treatment for injuries sustained during those 
alleged incidents.  

The record also included the veteran's service medical 
records, which did not show that the veteran sought 
psychiatric treatment or treatment for in-service injuries 
other than a broken jaw.  The veteran's psychiatric state was 
evaluated as normal during his February 1966 separation 
examination.  

The record additionally included the veteran's assertion that 
he regularly experienced distressing recall of traumatic in-
service events, had feelings of detachment and estrangement, 
and had trouble sleeping, maintaining personal relationships, 
and focusing at work.

Finally, the record included a February 1985 statement from 
the veteran's private counselor.  He asserted that he had 
treated the veteran for PTSD since June 1984, and that the 
veteran's description of his symptoms and stressors coincided 
with those exhibited or recalled during treatment.  He opined 
that the veteran was experiencing PTSD.    

Evidence of record at the time of the RO's May 1996 decision 
included the reports of July 1995 VA examinations.  An 
examiner assessing the veteran's claim of hearing and jaw 
disabilities found that the veteran exhibited significant 
symptoms of PTSD.  During that examination, the veteran 
asserted that he sustained a jaw injury in 1963, when Guamian 
Nationals threw a tent stake at the veteran as he was 
hitchhiking back to his ship.  An examiner assessing the 
veteran's claim of PTSD opined that the veteran experienced 
significant Vietnam trauma that the veteran was unable to 
report.  The examiner did not have access to the veteran's 
claims file, but recorded the veteran's description of 
potential in-service stressors.  The veteran claimed that he 
participated in eight beach and jungle repair missions in 
Vietnam.  He averred that he refused to participate in 
additional missions because he did not have adequate 
instruction manuals and was shot at during operations.  The 
veteran reported that he experienced disassociative episodes, 
distress, and nightmares when reminded of military trauma.  

The record also included the report of an April 1996 VA 
examination.  The examiner diagnosed the veteran as having 
Axis I anxiety disorder with elements of panic disorder and 
Axis II personality disorder not otherwise specified.  The 
examiner noted that manifestations of the veteran's anxiety 
disorder and major depression began prior to service and were 
exacerbated in September 1994 when the veteran separated from 
his wife and experienced a myocardial infarction.  

Finally, the record included an October 1995 statement from 
the veteran's private physician, who noted that the veteran 
had been diagnosed as having generalized anxiety disorder, 
major depression, and features of PTSD.  The physician stated 
that he had treated the veteran for seven years and noted 
that the veteran's symptoms were aggravated after the veteran 
was assaulted and experienced a heart attack in 1995.  The 
physician opined that this intensification aggravated his 
heart condition, caused a severe stress reaction, and 
resulted in subsequent hospitalizations.  The physician could 
not ascertain whether the veteran's disorder was caused by 
military service because he did not have access to the 
veteran's military records.  

Since its 1996 rating decision, the RO received additional 
information about the veteran's potential in-service 
stressors.  The veteran alleged that in August 1965 he was 
ordered aloft in extremely hazardous conditions to repair a 
radar antenna.  The veteran submitted an August 1965 
statement from his commanding officer, who commended the 
veteran for repairing an inoperative radar antenna, a major 
task complicated by darkness and the movement of the ship.  
The veteran additionally claimed that he experienced 
significant mental trauma when he was struck in the jaw in 
1963 because he was abandoned while unconscious and awoke 
alone with blood in his throat and mouth.  

The record also included two letters from the veteran's 
private physician.  The first, written in May 1996 to local 
Prosecutor's office, included the physician's comment that 
the veteran had been diagnosed as having PTSD caused by 
military experiences.  In the second statement, written in 
July 1995 to the RO, the physician stated that the veteran 
had been treated for depression, anxiety, and features of 
PTSD related to military experiences in Vietnam.

Finally, the record included information submitted by the 
veteran's former representative related to the history of a 
ship upon which the veteran was stationed during his period 
of active service.  It noted that the ship was assigned to 
Guam in 1962 to provide post-typhoon relief, and was 
stationed near Vietnam to provide patrol access from June 
1965 to February 1966 and from June to December 1966.  The 
veteran's personnel records indicate that the veteran was not 
assigned to that ship during those periods; the veteran was 
on active duty on that ship from July 1963 to April 1964 and 
from June to December 1964.

Based on the record outlined above, the Board finds that the 
evidence received since the RO's 1996 decision is new and 
material.  The veteran's description of the 1965 radar repair 
and the supporting statement of the veteran's commanding 
officer were not before the RO in 1996 and relate to an 
unestablished fact necessary to substantiate the claim, 
whether there is corroborating evidence of an in-service 
stressor.  Thus, the new and material evidence is a 
sufficient basis upon which to reopen the claim of 
entitlement to service connection for PTSD, and the appeal is 
granted to that extent only.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claim on the 
merits.  The VCAA requires VA to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A(a).  

VA's duty to assist also includes a duty to order a medical 
examination if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Reports of VA 
examinations and the private physician's statements suggest 
that the veteran has features of PTSD caused by military 
service, and there is corroborating evidence of at least one 
in-service stressor; however, further medical evidence is 
required before VA can determine whether the veteran's 
current disorder is caused by in-service trauma.  

Therefore, this matter is remanded for the following action:

1.  The RO should again contact the 
veteran and afford him another 
opportunity to provide more specific 
information relating to his claimed in-
service stressors.  The veteran should 
also be advised that he may submit lay 
statements in support of his claim, to 
include service buddy statements.

2.  Thereafter, the RO should use all 
available resources in an attempt to 
corroborate the veteran's alleged 
stressors, in particular the assault he 
described in 1963.  

3.  The RO should schedule the veteran for 
a VA psychiatric to determine whether the 
veteran has PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  If the examiner believes that 
PTSD is the appropriate diagnosis, she/he 
must specifically identify which stressor 
detailed in the RO's report is responsible 
for that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

4.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).





 Department of Veterans Affairs


